Case 1:15-cr-00616-AT Document 833 Fil

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
a ee meme me ee eee ee ee eee eee X
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against — Criminal Docket No. 15 Cr. 616 (AT)
YONGCHAO LIU,
Defendant.
So X

Upon the application of the United States of America, by Olga I. Zverovich, Assistant
United States Attorney, Southern District of New York; upon the Factual Allegations in Support
of Judicial Removal: upon the consent of YONGCHAO LIU (the “defendant”); and upon all prior
proceedings and submissions in this matter; and full consideration having been given to the matter

set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.
Bs The defendant is a native and citizen of the People’s Republic of China.
3. On or about January 25, 2021, the defendant was paroled into the United States at

or near Los Angeles, CA for the purpose of criminal prosecution, pursuant to
Section 212(d)(5) of the Immigration and Nationality Act of 1952, as amended,
(“Act”).

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
following offense: Conspiracy to Commit Wire Fraud, in violation of Title 18, United
States Code, Section 1349,

Bs The above-mentioned offense carrics a maximum term of 20 years’ imprisonment.
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 2 of 11

6. The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 212(a)(2)(A)()C) of the Act, 8 U.S.C. §
1182(a)(2)(A)(i)(1), as an alien who has been convicted of a crime involving moral
turpitude (other than a purely political offense) or an attempt or conspiracy to
commit such a crime; and Section 212(a)(7)(A)(i)(D) of the Immigration and
Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(7)(A)(i)(),
as an immigrant who, at the time of application for admission, is not in possession
of a valid unexpired immigrant visa, reentry pernut, border crossing card, or other
valid entry document required by the Act, and a valid unexpired passport, or other
suitable travel document, or document of identity and nationality as required under
the regulations issued by the Attorney General under Section 21 l(a) of the Act.

7. The defendant has waived his right to notice and a hearing under Section 238(c) of
the Act, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

9. The defendant has designated Australia and the People’s Republic of China, in the
alternative, as the countries for removal pursuant to Section 240(d) of the Act, 8
U.S.C, § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 23 &(c) of the Act,
8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Australia and to the People’s

Republic of China, in the alternative.
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 3 of11

Dated: New York, New York
July 29, 2921

 

ANALISA TORRES
United States District Judge
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 4 of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Se xX

UNITED STATES OF AMERICA NOTICE OF INTENT TO
REQUEST JUDICIAL REMOVAL

- against —

Criminal Docket No. 15 Cr. 616 (AT)

YONGCHAO LIU,

Defendant.
ee Le X

NOTICE IS HEREBY GIVEN TO YONGCHAO LIU (“the defendant”) and to his
attorney of record herein, Anthony Cecutti, Esq., that upon conviction of the defendant for the
offense of Conspiracy to Commit Wire Fraud, in violation of Title 18, United States Code, Section
1349, the United States of America shall request that the Court issue a Judicial Order of Removal
against the defendant pursuant to Section 238(c) of the Immigration and Nationality Act of 1952,

as amended, 8 U.S.C. § 1228(c).

Dated: New York, New York AUDREY STRAUSS
July 22, 2021 United States Attorney
Southern District of New York
/ TOY
/ 4
By: U4 f

 

Olga 1. Zverovich
Assistant United States Attorney
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 5of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

yt Ba es me ee eee es a, ey
UNITED STATES OF AMERICA FACTUAL ALLEGATIONS

IN SUPPORT OF JUDICIAL REMOVAL

- against ~

Criminal Docket No. 15 Cr. 616 (AT)

YONGCHAO LIU,
Defendant.

we oe ee om es XK

NOTICE IS HEREBY GIVEN TO YONGCHAO LIU (“the defendant”) and to his
attorney of record herein, Anthony Cecutti, Esq., that the United States of America alleges the

following facts in support of the Notice of Intent to Request Judicial Removal:

Ls The defendant is not a citizen or national of the United States.
De The defendant is a native and citizen of the People’s Republic of China,
3: On or about January 25, 2021, the defendant was paroled into the United States at

or near Los Angeles, CA for the purpose of criminal prosecution, pursuant to
Section 212(d)(5) of the Immigration and Nationality Act of 1952, as amended,
(“Act”).

4, At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
following offense: Conspiracy to Commit Wire Fraud, in violation of Title 18, United
States Code, Section 1349.

3: The above-mentioned offense carries a maximum term of 20 years’ imprisonment.

6, The defendant is, and at time of sentencing will be, subject to removal from the

United States pursuant to Section 212(a)(2)(AM(ID) of the Act, 8 U.S.C. §
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 6 of 11

1182(a)(2)(A)(i)(1), as an alien who has been convicted of a crime involving moral
turpitude (other than a purely political offense) or an attempt or conspiracy to
commit such a crime; and Section 212(a)(7)(A)(i)(1) of the Immigration and
Nationality Act of 1952, as amended, (the “Act”’), 8 U.S.C. § 1182(a)(7)(A)(Q)(D,
as an immigrant who, at the time of application for admission, is not in possession
of a valid unexpired immigrant visa, reentry permit, border crossing card, or other
valid entry document required by the Act, and a valid unexpired passport, or other
suitable travel document, or document of identity and nationality as required under

the regulations issued by the Attorney General under Section 21 1(a) of the Act.

WHEREFORE, pursuant to Section 238(c) of the Act, 8 U.S.C. § 1228(c), the United States
of America requests that the Court order the defendant removed from the United States to Australia

and to the People’s Republic of China in the alternative.

Dated: New York, New York
July 22, 2021
AUDREY STRAUSS
United States Attorney

ae” of New York
f
By: _Y 4

Olga I. Zverovich
Assistant United States Attorney
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 7 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SEE we me ee ee ws ee xX

UNITED STATES OF AMERICA DEFENDANT’S PLEA STATEMENT IN
SUPPORT OF JUDICIAL REMOVAL

~ against —

Criminal Docket No. 15 Cr. 616 (AT)

YONGCHAO LIU,

Defendant.
—~ ee ee LL LLL X

YONGCHAO LIU, AKA, KEVIN LIU, defendant in the above-captioned criminal
proceeding, hereby states as follows:
1. My true and correct name is YONGCHAO LIU.
2. I received a Notice of Intent to Request Judicial Removal (“Notice”), dated, July
22, 2021. I am the person identified in that document, | hereby waive my right,
pursuant to Section 238(c)(2)(A) of the Immigration and Nationality Act of 1952,
as amended (the “Act”), 8 U.S.C. § 1228(c)(2)(A), to have the Notice served upon
me prior to the commencement of the trial or entry of a guilty plea in this case.
3, I received the Factual Allegations in Support of Judicial Removal (“Allegations”),
dated July 22, 2021.
4. I hereby waive my right, pursuant to Section 238(c)(2)(B) of the Act, 8 U.S.C. §
1228(c)(2)(B), to have the allegations served 30 days prior to sentencing.
5: My rights in a judicial removal proceeding have been fully explained to me by my

attorney, Anthony Cecutti, Esq. After consultation with my counsel and
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 8 of 11

understanding the legal consequence of doing so, | knowingly and voluntarily
waive the right to the notice and hearing provided for in Section 238(c)(2) of the
Act, 8 U.S.C. § 1228(c)(2), and further waive any and all rights to appeal, reopen,
reconsider, or otherwise challenge this order. I understand the rights I would
possess in a contested administrative proceeding and I waive these rights, including
the right to examine the evidence against me, present evidence on my own behalf,
and cross examine witnesses presented by the United States. I understand these
rights and waive further explanation by the Court.

6. I hereby admit that all of the factual allegations set forth in the Allegations are true
and correct as written.

7. I hereby concede that | am removable from the United States pursuant to Section
212(a)(2)(A)Gi)() of the Act, 8 U.S.C. § 1182(a)(2)(A)()(D, as an alien who has
been convicted of a crime involving moral turpitude (other than a purely political
offense) or an attempt or conspiracy to commit such a crime; and Section
212(a)(7)(A)(i)(.) of the Immigration and Nationality Act of 1952, as amended, (the
“Act’), 8 U.S.C. § 1182(a)(7)(A)G)(), as an immigrant who, at the time of
application for admission, is not in possession of a valid unexpired immigrant visa,
reentry permit, border crossing card, or other valid entry document required by the
Act, and a valid unexpired passport, or other suitable trave) document, or document
of identity and nationality as required under the regulations issued by the Attorney
General under Section 211(a) of the Act.

8. | hereby waive any and all rights [ may have to any and all forms of relief or

protection from removal, deportation, or exclusion under the Act, as amended, and
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 9 of 11

10.

related federal regulations. These rights include, but are not limited to, the ability
to apply for the following forms of relief or protection from removal: asylum;
withholding of removal under Section 241(b)(3) of the Act, 8 U.S.C. § 1231(b)(3);
any protection from removal pursuant to Article III of the United Nations
Convention Against Torture, including withholding or deferral of removal under 8
C.P.R. $§ 208.16-17 and 1208.16-17: cancellation of removal; adjustment of status:
registry; de novo review of a denial or revocation of temporary protected status
(current or future); waivers under Sections 212(h) and 212(;) of the Act, 8 U.S.C.
§§ 1182(h), 1182(i); visa petitions; consular processing; voluntary departure or any
other possible protection or relief from removal available under the Constitution,
laws or treaty obligations of the United States.

| agree to the entry of a stipulated judicial order of removal pursuant to Section
238(c)(5) of the Act, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been
persecuted in Australia or in the People’s Republic of China and have no present
fear of persecution in Australia or the People’s Republic of China, the country of
my citizenship. | further acknowledge that [ have not been tortured in Australia or
in the People’s Republic of China and have no present fear of torture in Australia
or the People’s Republic of China, the country of my citizenship.

{ consent to the introduction of this statement as an exhibit in the record of these
Judicial removal proceedings. | further agree to make the Judicial order of removal
a public document, waiving my privacy rights, including any privacy rights that

might exist under 8 C.F.R. § 208.6.
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 10 of 11

IL. I agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the
execution of my removal. Specifically, I agree to assist ICE in the procurement of
any travel, identity, or any other documents necessary for my removal; to meet with
and to cooperate with representatives of any country to which I may by statute be
removed if ICE so requests; and to execute any forms, applications, or waivers
needed to execute or expedite my removal. | further understand that my failure or
refusal to assist ICE in the execution of my removal may subject me to criminal
penalties under Section 243 of the Act, 8 U.S.C. § 1253.

{2. I concede that the entry of this judicial order of removal renders me permanently
inadmissible to the United States, I agree that I will not enter, attempt to enter, or
transit through the United States without first seeking and obtaining permission to
do so from the Secretary of the Department of Homeland Security or other
designated representative of the U.S, government.

13. | will accept a written order issued by this Court for my removal from the United
States to Australia and to the People’s Republic of China in the alternative, and [
waive any and all rights to challenge any provision of this agreement in any U.S.

or foreign court or tribunal.

7126 /202| al A 4,

Date Defendant’s Signature

2 fs fro! oe ?.

Attorney for the Béfendant

 
Case 1:15-cr-00616-AT Document 833 Filed 07/29/21 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HH eee ee ee ee Ly xX
UNITED STATES OF AMERICA CONCURRENCE OF
UNITED STATES IMMIGRATION

- against — AND CUSTOMS ENFORCEMENT

YONGCHAO LIU,
Criminal Docket No. 15 Cr. 616 (AT)
Defendant.

~ ee eee LLL X

Based upon consideration of the applicable law and the defendant’s statement, I hereby
concur, on behalf of United States Immigration and Customs Enforcement, in the United States

Attorney’s request that a judicial order of removal be granted against the defendant.

New York, New York

 

JEROME WHITE
Assistant Field Office Director

United States Immigration and Customs Enforcement
For

THOMAS DECKER

Field Office Director

United States Immigration and Customs Enforcement

Dated: July 22, 2021 a
